*9OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on February 10, 1954, By order of this court dated September 14, 1984, the respondent was suspended from the practice of law until further order of the court. In this proceeding to discipline him for professional misconduct, the Special Referee sustained six of the charges against him. The petitioner moves to confirm the report of the Special Referee and the respondent moves, inter alia, for an order "rejecting” the Referee’s report.
The respondent was charged in this proceeding with, inter alia, (1) having been convicted of a "serious crime”, in that, on August 1, 1984, in the United States District Court, Southern District of New York, the respondent was found guilty of a count of mail fraud in violation of 18 USC §§ 1341 and 1342, (2) converting to his own use and failing to account for approximately $14,000 of funds belonging to a client, (3) forging and/or causing to be forged the signature of his client on a check in the amount of $1,000 and converting the proceeds thereof to his own use, (4) converting to his own use and failing to account for a client’s funds in the amount of $1,480, (5) forging or causing to be forged a signature on a check, and (6) failing to maintain a duly constituted escrow account and commingling clients’ and personal funds. The Special Referee sustained all of the above-mentioned allegations of professional misconduct although other charges not enumerated above were dismissed by the Special Referee.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The petitioner’s motion to confirm said report is granted. The respondent’s motion, inter alia, for an order "rejecting” the Special Referee’s report is denied.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Bracken, J. P., Niehoff, Lawrence, Fiber and Hooper, JJ., concur.